          Case 4:20-cv-01299-BRW Document 5 Filed 12/17/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

MORGAN DAVIS                                                                           PLAINTIFF

v.                                  4:20CV01299-BRW-JTK

GRAY, et al.                                                                       DEFENDANTS

                                             ORDER

       Plaintiff Davis has not responded to the Court’s November 3, 2020 Order directing her to

pay the $400 filing fee or file a Motion to Proceed in forma pauperis. (Doc. No. 2) The Court

warned Plaintiff in the Order that failure to comply would result in the dismissal without prejudice

of her Complaint.

       Rule LR5.5(c)(2) of the Rules of the United States District Courts for the Eastern and

Western Districts of Arkansas provides as follows:

       It is the duty of any party not represented by counsel to promptly notify the Clerk
       and the other parties to the proceedings of any change in his or her address, to
       monitor the progress of the case and to prosecute or defend the action diligently . .
       . . If any communication from the Court to a pro se plaintiff is not responded to
       within thirty (30) days, the case may be dismissed without prejudice. . . .

       In light of Plaintiff=s failure to respond, the Court finds that her Complaint should be

dismissed without prejudice for failure to prosecute. Accordingly,

       Accordingly Plaintiff=s Complaint is DISMISSED without prejudice.

       An appropriate Judgment shall accompany this Order.

       IT IS SO ORDERED this 17th day of December, 2020.


                                              Billy Roy Wilson
                                              UNITED STATES DISTRICT JUDGE


                                                 1
